Adams, Judge,
delivered the opinion of the court.
This was an action on a policy of fire insurance. The defendant filed an answer to the merits, and after the cause had been continued several terms, the defendant withdrew its answer, and the plaintiff took judgment for want -of answer —which was made final.
The defendant filed a motion in arrest, alleging that the petition did not state facts sufficient to constitute a cause of action. .
This motion was overruled and the defendant excepted, and has appealed to this court.
The only point made is, that the petition does not specifically allege notice and proofs of loss, which were conditions precedent to the plaintiff’s right of recovery.
The petition does allege that tin) plaintiff' “duly fulfilled all the conditions of said policy on his part.” This is ail our practice act requires. (See 2nd "Wagn. Stat., 1020, § 42.)
Judgment affirmed.
Judge Sherwood absent; the other judges concur.